Morphy, J.
The plaintiff claims $391 85 for freight and pri-mage on goods shipped on board of the barque Anne Louise, transported from Bordeaux to this port, and delivered to the defendant, the consignee, in conformity with the bill of lading. The defendant admits the facts ás set forth in the petition, but sets up a -re-conventional demand of $170, which he prays may be deducted from the plaintiff’s claim, averring that he made the latter a real tender of the balance actually due, to wit, $221 85, which he refused to receive. The answer alleges that it was stipulated in ■Bordeaux with the shipper of the goods, which consisted of casks of claret, vinegar, white wine, &c., that they should be stowed on top of the goods placed at the bottom of the hold of the vessel. That, notwithstanding, this agreement, almost all the goods were placed at the bottom of the hold, and with so little care and attention that a large quantity of the hoops of the casks were rotten, and the plastering of the said casks destroyed by the action of the sea. That some of the barrels and casks were empty, and that the defendant was at great trouble and expense to repair the casks, &c. The plaintiff having recovered the full amount of his claim, Merle has appealed.
We can find nothing in the record to authorize the reversal of the judgment, asked for at our hands. The agreement set forth in the answer in relation to the stowage of the goods in a particular place, is positively disproved by the plaintiff’s answers to the interrogatories put to him for the purpose of establishing it. The goods have been damaged ; but it is not shown to have been the result of any want of care or attention on the part of the captain in stowing them. The vessel suffered much by stress of weather; *403and the damage complained of appears to have been caused by the perils of the sea, for which, under their contract, the master and owners cannot be held responsible.

Judgment affirmed.